Van−014 [Notice of Final Hearing] (Rev. 07/15)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


In re:                                                                            Case No. 19−04687−DSC11
Steel City Pops Holding, LLC                                                      Chapter 11
                                                 EIN: 46−5517080


           Debtor(s)

                                          NOTICE OF FINAL HEARING
      Notice is hereby given that Paul Spina, Attorney for The Bancorp Bank filed a Motion for Relief from
Automatic Stay in the above−styled case. The preliminary hearing shall be consolidated with the final evidentiary
hearing and parties are to be prepared for trial.

        The final hearing will be held to consider and act upon said Motion.

        Date: Wednesday, December 18, 2019               Time: 09:30 AM

       Location: Robert S. Vance Federal Bldg, 1800 5th Ave No, Courtroom 1, Birmingham, AL 35203
Attendance is not required if a settlement has been reached as approved by all parties and filed with the Court by an
attorney prior to the hearing date.

Dated: December 2, 2019                                      By:

                                                             Joseph E. Bulgarella, Clerk
                                                             United States Bankruptcy Court
klt




       Case 19-04687-DSC11               Doc 38 Filed 12/02/19 Entered 12/02/19 13:55:24                  Desc
                                         Notice of Final Hearing Page 1 of 1
